DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Invention I (claims 25 – 38) in the reply filed on 08/26/2022 is acknowledged.  The traversal is for the purpose of preserving the issue for subsequent petition. Claims 39 – 45 are withdrawn from further consideration by the applicant pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention II, there being no allowable generic or linking claim.

With respect to the applicant’s statement that (underlining by the applicant) “the subject matter among the inventions is not independent and distinct as required by statute”, the terms “independent” (i.e., unrelated) and “distinct” (i.e., related but patentably distinct) have mutually exclusive meanings and thus are interpreted as alternative requirements. Only one of these requirements must be met in order to support a restriction.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “151” in Fig. 1B.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “1300” in line 2 from the top of p. 41 of the specification as filed with respect to Fig. 1B.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: p. 112 line 25 states “151-15D”, there is no Figure 151; line 2 from the top of page 87 states “can also usual”, the meaning of this is unclear; line 2 from the bottom of page 102 states “generated an animated emoji, either retrieving such and emoji”, it appears it should state “generate[[d]] an animated emoji, either retrieving such an[[d]] emoji”.  
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 37 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 37 requires all the steps including transmission of the “selected message”, to be done “prior to generation of at least two candidate messages”. Therefore, it is not clear how “the selected message” can be transmitted to “the selected recipient” even before any messages are generated. A person of ordinary skill in the art would not be able to make and/or use the invention as claimed without undue experimentation and the specification as filed does not provide any guidance in that respect.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26, 35 and 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 recites (underlining by the examiner) “transmit the selected message and the second wireless communications module of the peripheral device is to receive the selected message and transmit the selected message.” Claim 26 depends from claim 25. In claim 25, the “selected message” is not transmitted; it is the “modified selected message” which is transmitted after being modified by the communication vernacular. Therefore, in claim 26 it is not clear whether the transmission of the “selected message” is done without it being modified by the communication vernacular, or the intention was to recite the “modified selected message” in claim 26 instead of just “selected message”.
Claim 35 recites (underlining by the examiner) “cause the first wireless communications module to transmit the selected message to the selected recipient.” Claim 35 depends from claim 25. In claim 25, the “selected message” is not transmitted; it is the “modified selected message” which is transmitted after being modified by the communication vernacular. Therefore, in claim 35 it is not clear whether the transmission of the “selected message” is done without it being modified by the communication vernacular, or the intention was to recite the “modified selected message” in claim 35 instead of just “selected message”.
Claim 37 recites (underlining by the examiner) “cause the first wireless communications module to transmit the selected message to the selected recipient.” Claim 37 depends from claim 25. In claim 25, the “selected message” is not transmitted; it is the “modified selected message” which is transmitted after being modified by the communication vernacular. Therefore, in claim 37 it is not clear whether the transmission of the “selected message” is done without it being modified by the communication vernacular, or the intention was to recite the “modified selected message” in claim 37 instead of just “selected message”. Further, all the steps in claim 37, including transmission of the “selected message”, are to be done “prior to generation of at least two candidate messages”. Therefore, it is not clear how “the selected message” can be transmitted to “the selected recipient” even before any messages are generated.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 35 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 35 simply repeats some of the limitations of independent claim 25 thus not further limiting the subject matter of claim 25.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 37 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 37 places determination of at least one candidate recipient prior to generation of at least two candidate messages. Claim 25, from which claim 37 depends, places determination of at least one candidate recipient after the generation of at least two candidate messages. Therefore, claim 37 fails to include all the limitations of the claim upon which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25 and 27 – 37 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170063741 (Shivashankaraiah) in view of US 20160357761 (Siracusa), US 20180278553 (Yu) and further in view of US 20180063044 (Mikhailov).
Regarding claim 1, Shivashankaraiah teaches “A system (device 120 in FIG 1 and paragraph 0010) comprising:
a camera (paragraph 0012: device 120 may be a smartphone. It is well-known that smart phones normally include at least one camera);
 an output device (display 309 in FIG 3);
a first wireless communications module (communications unit 307 in FIG 3); and
a processor coupled to the camera, the output device, and the first wireless communications module (FIG 3 and paragraph 0030: processor 301), wherein the processor is to:
identify an environmental context parameter (paragraph 0016: message program 150 will determine the current time when a user begins to create a message. For example, message program 150 determines it is between 10:00 AM and 10:30 AM when the user begins to create a message to send to `Bob`. Paragraph 0020: Message program 150 initiates and provides a message list based only on the user's calendar, representing “an environmental context parameter”. Also paragraph 0023 regarding time attribute representing another “environmental context parameter”.)…”
“…generate at least two candidate messages based on the environmental context parameter (paragraph 0017: if message program 150 does determine messages were previously sent to `Bob` in a given time frame, message program 150 will provide the most used messages as the first three messages (“at least two candidate messages”) in the message list. Also paragraph 0024: message program 150 displays a message list on device 120 based on the determined attributes in step 206. The message program 150 may display a list of messages, stored in message repository 140 based on the current time of day (“based on the environmental context parameter”). Paragraph 0020: Message program 150 initiates and provides a message list based only on the user's calendar);
receive a first input from a user of the system, the first input indicative of a selected message from the at least two candidate messages (paragraph 0026: Message program 150 receives message input (step 210), such as an indication of the actual message a user intends to send. The user selects a message from the provided message list on device 120 via message program 150. For example, the user selects the second message displayed on device 120 as the message to be sent.)…”
“…cause a transmission, by the first wireless communications module, of the…” “…message to the selected recipient (paragraph 0027: Message program 150 sends a message (step 212) to a specific recipient.).”

Shivashankaraiah does not teach that the first environmental context parameter is “indicative of a user’s surroundings or activity based on one or more images captured by the camera” and “determine at least one candidate recipient for the selected message based on at least one of a content of the selected message and the environmental context parameter; receive a second input from the user, the second input indicative of a selected recipient from the at least one candidate recipient; determine a communication vernacular based on a communication history between the user and the selected recipient; modify the selected message based on the selected recipient and the communication vernacular”, and that it is the “modified” selected message which is finally transmitted.

In similar art, Siracusa teaches systems and methods for suggesting recipients (see abstract). The method is disclosed in FIG 1 with corresponding description as well as FIG 4 with corresponding description. Specifically, paragraph 0035: At block 104, contextual information representing a current state of the device is determined. Paragraph 0036: Contextual information may specify one or more properties of the device for a certain context. The context may be the surrounding environment (type of context) of the device when the triggering event is received, such as the time of day that the event is detected or may be a certain location of the device when the event is detected (the environmental context parameter is “indicative of a user’s surroundings”). Such contextual information may provide more meaningful information about the context of the device such that the suggestion engine may accurately suggest a recipient that is likely to be selected by the user in that context. Accordingly, prediction engine utilizing contextual information may more accurately suggest a recipient to a user than if no contextual information were utilized. Paragraph 0039: At block 110, one or more recipients for the communication are predicted (“determine at least one candidate recipient for the…” “…message based on at least one of … the environmental context parameter”). Paragraph 0042: At block 112, an indication of the one or more predicted recipients is provided to the user. Block 112 can include presenting a list of the one or more predicted recipients in a user interface of the user device, or within a communication application executing on the user device. The action may be the displaying of a user interface for a user to select one or more of the predicted recipients (“receive a second input from the user, the second input indicative of a selected recipient from the at least one candidate recipient”).
Additionally or alternatively, Siracusa’s paragraph 0026 teaches that user-supplied information can be used to predict recipients. The user-supplied information can include an email subject or content of an email. For example, recipients of past communications having characteristics similar to the user-supplied information can be presented to the user as suggested recipients of a current communication. Parsing a subject of an email message may be used to identify one or more keywords that may be relevant to suggesting potential recipients. Paragraph 0105: when a user enters a subject (or portion thereof) on subject line 408, the suggested recipients list 410 can be updated based on keywords in the subject line. In other words, Siracusa teaches determining “at least one candidate recipient for the selected message based on at least one of a content of the selected message...”
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize disclosed by Siracusa method of predicting the recipients for electronic communications, in the system of Shivashankaraiah. Doing so would have provided an easy and convenient method for the user to find and select a desired recipient amongst all of available contacts that the user wishes to interact or communicate with (see Siracusa, paragraph 0002).
In the system of combined Shivashankaraiah and Siracusa’s disclosures, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application that the sequence of actions may either be to select the message first and the recipient second or to select the recipient first and the message second. In Shivashankaraiah, many examples are given in which the selection of the recipient is done first and the message is selected second. However, there are at least two instances (paragraphs 0008 and 0020) which either disclose or at least fairly suggest that the presentation of the message list and selection of the message may be based only on the user’s calendar while not being tied to any particular recipient. Thus, in Shivashankaraiah, there is no limiting to selection of the recipient first and the message second. Therefore, since the number of possible options in the sequence of operation with respect to messages and recipients is small (only two) and Shivashankaraiah appears to either disclose or at least fairly suggest that the selection of the messages does not have to be tied to any particular recipient and may be done prior to selection of a particular recipient, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to try either option (selecting a message first and recipient second or selecting a recipient first and the message second) with anticipated success since, according to the Supreme Court, “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”KSR, 550 U.S. 82 USPQ2d at 1397.

Next, Siracusa teaches in paragraph 0036 that the contextual information may specify one or more properties of the device for a certain context. The context may be the surrounding environment of the device when the triggering event is received, such as the time of day that the event is detected or may be a certain location of the device when the event is detected; however, Shivashankaraiah and Siracusa do not disclose that the determination of the environmental context parameter is “based on one or more images captured by the camera”.

Yu is in similar art of generating plurality of candidate messages so that the user may select one of the candidates to transmit to the recipient (see abstract). Specifically, FIG 3 with corresponding description shows an engine to generate candidate messages. Paragraphs 0110 – 0113 disclose presence of context framework 300. The context framework 300 may obtain the context of the user at the particular period of time. Examples of the context of the user may include the time, day, date, schedule of the user, location of the user, activity of the user. The context framework 300 may obtain the location information of the user by using a location sensor (e.g. GPS) provided in the device 100. The context framework 300 may detect the activity of the user by using a camera provided in the device 100. The candidate message generator module 230 may determine a recommendation message based, in part, on the context of the user obtained through the context framework 300. It is implicit that when camera is used to detect the activity of the user, the information is received through “one or more images captured by the camera”.
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to combine disclosed by Yu detecting the activity of the user by utilizing the camera to use as a context for generation of candidate messages with the system of Shivashankaraiah in addition to already disclosed by Shivashankaraiah usage of time and calendar information. Doing so would have allowed to increase the variety of candidate messages based on the user context (based on Yu, paragraph 0117).

Lastly, with respect to “communication vernacular” and associated actions, Mikhailov teaches a method for providing an input suggestion for a user (see abstract). FIG 4 with corresponding description discloses presenting suggestions for the message to be sent to a recipient. Paragraph 0048 states that in step 430, the user device determines an input suggestion for the user based on an input profile of the intended recipient, the location associated with the user, and the time associated with the electronic message input by the user. The user device may previously receive and store the input profile of the intended recipient. The input profile may indicate a vocabulary that is capable of being understood by the intended recipient. For example, the input profile may include a wordbook that contains a plurality of commonly used terms and corresponding terms that are capable of being understood by the intended recipient. As another example, the input profile may include one or more roles associated with the intended recipient, such as a software development team member, an accountant, a member of an interest group, a middle school teacher, etc. The input profile may include the relationship between the electronic message sender and the electronic message recipient. For example, the input profile may indicate that the user and the intended recipient are co-workers, relatives, neighbors, and so on. The user device may suggest more formal languages in the input suggestion if the electronic message recipient is in a co-worker relationship with the electronic message sender, and may suggest informal languages in the input suggestion if the electronic message recipient is a family member or a personal friend of the electronic message sender (this is equivalent to the recited “determine a communication vernacular”). FIG 5 with corresponding description disclose generating user profile of the intended recipient. Paragraph 0059: In step 510, the communication server receives communications from a plurality of users. Paragraph 0060: In step 520, the communication server generates an input profile for each of the plurality of users based on the communications. The communication server may analyze the communications from the users and generate a wordbook that includes words used by the users in the communications. For example, the communication server may analyze communication between the user and the intended recipient to create the input profile of the user. The communication server may also analyze the uses' roles and the relationship between the users based on the contents of communications. The communication server may continue to update the input profile periodically based on the communications occurring during the most recent time period. Although the description deals with the server generating the user profile, paragraph 0062 is explicit that it may also be implemented by a user device associated with a user, such as the user device 120 of FIG. 1. For example, the user device may generate an input profile for an intended recipient based on past communications between the user and the intended recipient. This means that determination of “a communication vernacular” is “based on a communication history between the user and the selected recipient”. Further, paragraphs 0054 – 0055 teach that in step 440, the user device outputs the input suggestion to the user, for example, by displaying in a window located near the area the user is typing into, and a user interface is provided for the user to accept or reject the input suggestion. If the input suggestion is accepted by the user, the input suggestion may be inserted into the body of the electronic message. As another example, the input suggestion may be output to the user via audio and/or video interfaces, and the user may accept or reject the input suggestion. In some implementations, when the input suggestion is accepted by the user, the user device may send the electronic message that incorporates the input suggestion to the intended recipient, as well as the original texts that are input by the user with no the input suggestion. In doing so, the recipient may view both the suggested message and the original message and may use them to learn the vocabulary of the electronic message sender. These steps are equivalent to the recited “modify the selected message based on the selected recipient and the communication vernacular” so that it is the “modified” selected message which is sent to the recipient.
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize disclosed by Mikhailov modification of messages based on specific language used in communication between the sender and recipient, in the system of Shivashankaraiah. Doing so would have improved generation of suggested messages based on the language choices of the recipient so as to match the sender's vocabulary with the recipient's vocabulary (see Mikhailov, paragraph 0003).
Regarding claim 27, Shivashankaraiah alone or in combination with Siracusa teaches “wherein the environmental context parameter represents an environmental context of the system or an environmental context of a user of the system (Shivashankaraiah, paragraph 0016: message program 150 will determine the current time when a user begins to create a message. For example, message program 150 determines it is between 10:00 AM and 10:30 AM when the user begins to create a message to send to ‘Bob. Also paragraph 0023 regarding time attribute representing one of the “environmental context parameter”. All this applies to both “the system” and “user of the system’’. Siracusa, paragraph 0036: Contextual information may specify one or more properties of the device for a certain context. The context may be the surrounding environment (type of context) of the device, such as the time of day that the event is detected or may be a certain location of the device (“the environmental context parameter represents an environmental context of the system or an environmental context of a user of the system” since certain location of the device relates to both the system and the user of the system).).”
Regarding claim 28, Shivashankaraiah teaches “further comprising a clock communicatively coupled to the processor (paragraph 0016: message program 150 will determine the current time when a user begins to create a message. For example, message program 150 determines it is between 10:00 AM and 10:30 AM when the user begins to create a message. Therefore, presence of “clock” is implicit), wherein the processor is to:
identify at least one of a time of day or a date based on an output of the clock (paragraph 0016: message program 150 will determine the current time when a user begins to create a message. For example, message program 150 determines it is between 10:00 AM and 10:30 AM when the user begins to create a message to send to `Bob`. Also paragraph 0023 regarding time attribute (“a time of day”)); and
generate at least one greeting appropriate for the at least one of the time of day or the date (paragraph 0024: a smartphone user, preparing to send a text message at 6:00 AM to a work colleague, may see a message list which includes these messages: (1) "Good morning." The message content may vary based on the date, time of day and the recipient. For example, at 1:00 PM the list may include "Good afternoon." in place of "Good morning.".).”
Regarding claim 29, Shivashankaraiah teaches “further comprising a clock communicatively coupled to the processor (paragraph 0016: message program 150 will determine the current time when a user begins to create a message. For example, message program 150 determines it is between 10:00 AM and 10:30 AM when the user begins to create a message. Therefore, presence of “clock” is implicit), wherein the processor is to:
identify a time of day and a date based on an output of the clock and identify at least one relevant calendar entry in a calendar based on the time of day and the date (paragraph 0008: sending messages based on time of day and selected calendar (e.g., a work calendar, a personal calendar, a religious calendar, a government calendar, a holiday calendar, etc.). Identification of time of day as well as specific calendar events is described in paragraph 0008. Paragraph 0015: The attributes may include: at least time of day of the message; time interval in the day of the message; and the date of the message as it relates to any preferred calendar. Determination of time of the day is disclosed in paragraph 0016. Paragraph 0019: the user may choose to incorporate a personal calendar for important dates such as birthdays, anniversaries and the like. Paragraph 0020: message program 150 initiates and displays a list of suggested messages for the user to send to the spouse based on time of day, message frequency for a particular time interval, and the preferred calendar of the user. Paragraph 0025 regarding identification of “calendar entry in a calendar”: a smartphone user, preparing to send a text message on Christmas morning to the parents of the user, may see a message list which includes these messages: (1) "Merry Christmas!"; (2) "Was Santa Claus good to you?"; (3) "Good morning.". Therefore, the time of the day is identified as morning and the date is identified as December 25 and based on that “at least one relevant calendar entry in a calendar” is identified as Christmas day and specifically its morning time); and
generate at least one candidate message based on the at least one relevant calendar entry (paragraph 0008: a message, based on the user's preferred calendar may include "Happy Birthday" if the user's selected calendar includes family birthdays. Paragraph 0015: a message list for the user's spouse on the spouse's birthday may include "Happy Birthday!" while a message list for the spouse on any other day would not include that message. Message program 150 may include various calendars such as a work calendar, a personal calendar, a religious calendar, a government calendar, a holiday calendar, and the like, and may interact with other calendar programs, known in the art. Paragraph 0018: the message list may contain one message from the time of day category, three messages from the frequency of a message sent to a contact during a particular time interval on a given day category and one message from the calendar category. Paragraph 0025 regarding generating “at least one candidate message based on the at least one relevant calendar entry”: a smartphone user, preparing to send a text message on Christmas morning to the parents of the user, may see a message list which includes these messages: (1) "Merry Christmas!"; (2) "Was Santa Claus good to you?"; (3) "Good morning.".).”
Regarding claim 30, Shivashankaraiah in combination with Yu teaches “the processor is to:
identify an activity performed by the user of the system based on input sensor data received from a sensing device; and
generate at least one candidate message based on the activity performed by the user of the system (this is disclosed by Yu as explained in the rejection of claim 1 above. Indeed, paragraphs 0110 – 0113: context framework 300 may obtain the context of the user at the particular period of time. The context framework 300 may detect the activity of the user by using a camera provided in the device 100 (“identify an activity performed by the user of the system based on input sensor data received from a sensing device” which in this case is a camera). The candidate message generator module 230 may determine a recommendation message based, in part, on the context of the user obtained through the context framework 300 which would include thus determined activity of the user (“generate at least one candidate message based on the activity performed by the user of the system”).).”
Regarding claim 31, Shivashankaraiah alone or in combination with Yu teaches “wherein the sensing device includes a sensor selected from a group consisting of: an electromyography sensor, a mechanomyography sensor, an accelerometer, a gyroscope, an electrocardiography sensor, a photoplethysmography sensor, a blood pressure sensor, a global positioning system sensor (Shivashankaraiah, paragraph 0012: device 120 may be a smartphone. It is well-known that smart phones normally include GPS receiver. Yu, paragraph 0111: context framework 300 which may obtain the context of the user at the particular period of time. Examples of the context of the user may include the time, day, date, schedule of the user, location of the user, activity of the user. The context framework 300 may obtain the location information of the user by using a location sensor (e.g. GPS) provided in the device 100. The context framework 300 may detect the activity of the user by using a position sensor (Global Positioning System) provided in the device 100. Par. 0112: determining a recommendation message based on the context of the user obtained through the context framework 300 including information from the GPS.), a compass, and an eye tracking sensor.”
Regarding claim 32, Shivashankaraiah in combination with Yu teaches or fairly suggests “further comprising a location sensor communicatively coupled to the processor, wherein the processor is to:
identify a location of the system based on an output of the location sensor (Shivashankaraiah, paragraph 0012: device 120 may be a smartphone. It is well-known that smart phones normally include GPS receiver (“a location sensor”) based on which the location of the smartphone may be determined. Yu, paragraphs 0110 – 0113: context framework 300 may obtain the location information of the user by using a location sensor (e.g. GPS) provided in the device 100.), and
generate at least one candidate message based on the location of the system (Yu, par. 0110 – 0113: The candidate message generator module 230 may determine a recommendation message based, in part, on the context of the user obtained through the context framework 300 thus including information from the GPS.).”
Regarding claim 33, Shivashankaraiah in combination with Yu teaches “further comprising at least one physical environment sensor communicatively coupled to the processor (it is well-known that “physical environment” is a broad term comprising multiple parameters and factors which include geographic location. With this in view, Shivashankaraiah, paragraph 0012: device 120 may be a smartphone. It is well-known that smart phones normally include GPS receiver which is used to determine geographic location which is part of the “physical environment”. Therefore, the GPS receiver normally present in a smartphone is equivalent to the recited in the claim “at least one physical environment sensor”. Additionally, smart phones normally include at least one camera and microphone each of which is “at least one physical environment sensor”. Similarly, Yu, paragraphs 0110 – 0113: context framework 300 may obtain the context of the user at the particular period of time. Examples of the context of the user may include the time, day, date, schedule of the user, location of the user, activity of the user. The context framework 300 may obtain the location information (“physical environment”) of the user by using a location sensor (e.g. GPS) provided in the device 100.), wherein the processor is to:
identify a physical environment of the system based on an output of the physical environment sensor (Shivashankaraiah, paragraph 0012: device 120 may be a smartphone. It is well-known that smart phones normally include GPS receiver which is used to determine geographic location which is part of the “physical environment”. Yu, paragraph 0111: context framework 300 may obtain the context of the user at the particular period of time. Examples of the context of the user may include location of the user. The context framework 300 may obtain the location information (“physical environment”) of the user by using a location sensor (e.g. GPS) provided in the device 100 (“a physical environment of the system based on an output of the physical environment sensor”).); and
generate at least one candidate message based on the physical environment of the system (Yu, paragraphs 0110 – 0113: context framework 300 may obtain the context of the user at the particular period of time. The context framework 300 may obtain the location information of the user by using a location sensor (e.g. GPS) provided in the device 100. The candidate message generator module 230 may determine a recommendation message based, in part, on the context of the user obtained through the context framework 300 which would include thus determined location of the user (“the at least one processor to generate at least one candidate message based on the physical environment of the first system”)).”
Regarding claim 34, Shivashankaraiah in combination with Yu teaches or fairly suggests “wherein the at least one physical environment sensor includes a sensor selected from a group consisting of: a camera and a microphone (Shivashankaraiah, paragraph 0012: device 120 may be a smartphone. It is well-known that smart phones include at least one microphone and at least one camera which are “at least one physical environment sensor”. This claim depends from claim 33, which requires generation of at least one candidate message based on the physical environment of the system which is detected using the physical environment sensor. Claim 34 only requires that the physical environment sensor includes a camera or a microphone; it does not require that the determination of the physical environment to be done by the camera or the microphone. The determination of the physical environment based on which the candidate message is generated is not prohibited by the claim language to be done by a different sensor, not microphone or camera, such as GPS disclosed by Yu.).”
Regarding claim 35, Shivashankaraiah in combination with Siracusa teaches or fairly suggests “wherein the processor is to: determine at least one candidate recipient for the selected message based on at least one of a content of the selected message and the environmental context parameter; receive a second input from the user of the system, the second input indicative of a selected recipient from the at least one candidate recipient; and cause the first wireless communications module to transmit the selected message to the selected recipient (this claim is rejected because of the same reasons as set forth in the rejection of claim 25 above as unpatentable over a combination of Shivashankaraiah and Siracusa since this claim simply repeats some of the limitations of claim 25).”
Regarding claim 36, Shivashankaraiah teaches “wherein the processor is to: determine a relationship between the user of the system and the selected recipient, and generate at least one candidate message based on the determined relationship (paragraph 0024: a smartphone user, preparing to send a text message at 6:00 AM to a work colleague, may see a message list which includes these messages: (1) "Good morning."; (2) "Want to grab breakfast?"; (3) "Do you need a ride?"; (4) "Is the lunch meeting on?"; and (5) "Don't forget Valentine's Day!". Or if the recipient is the spouse of the user rather than work colleague, the list may include "Please pick up milk on the way home?" in place of "Do you need a ride?". One or more of the messages in the list may vary based on the date, time of day, or the recipient. In other words, since the system is capable of presenting different candidate messages depending on the intended recipient, such as work colleague or a spouse, it means that it is capable of distinguishing between these two recipients and their relationship to the smartphone user (therefore, the system is capable of “determine a relationship between the user of the system and the selected recipient”). Presenting different messages for the recipients differing in their relationship to the smartphone user is the same as recited in the claim “generate at least one candidate message based on the determined relationship”).”
Regarding claim 37, Shivashankaraiah in combination with Siracusa teaches or fairly suggests “wherein, prior to generation of at least two candidate messages, the processor is to:
determine at least one candidate recipient based on the environmental context parameter;
receive a second input from the user of the system, the second input indicative of a selected recipient from the at least one candidate recipient; and
cause the first wireless communications module to transmit the selected message to the selected recipient.”
Indeed, as was explained in the rejection of claim 25 above, Siracusa teaches systems and methods for suggesting recipients (see abstract). The method is described in FIG 1 with corresponding description, as well as FIG 4 with corresponding description. Specifically, paragraph 0105: display 404 may display an email interface 406 including a subject line 408. Subject line 408 may allow a user to enter a subject for an email message. A suggested recipients list 410 allows a user to select one or more suggested recipients. As shown, embodiments can present suggested recipients in search results window 410 based on the context of device 402 without any subject or title having been entered in subject line 408. Such a zero-keyword search can be performed by device 402 based on the current context of device 402. For instance, based on the current location of device 402, current time, as an email account identifier in use on device 402, and other contextual information, suggested email recipients can be determined and displayed in search results window 410 without relying on a complete or partial subject of an email message having been provided in subject line 408 (since the candidates recipients are determined prior to any words being entered in the subject or the body of the message, this is the same as recited “prior to generation of at least two candidate messages, the processor is to: determine at least one candidate recipient based on the environmental context parameter”). A suggested recipients list 410 allows a user to select one or more suggested recipients (“receive a second input from the user of the system, the second input indicative of a selected recipient from the at least one candidate recipient”). The message is transmitted thereafter.
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to further utilize disclosed by Siracusa method of predicting of recipients for electronic communications prior to generation of any candidate messages, in the system of Shivashankaraiah. Doing so would have provided easy and convenient method for the user to find and select a desired recipient amongst all of available contacts that the user wishes to interact or communicate with (see Siracusa, paragraph 0002).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over US 20170063741 (Shivashankaraiah) in view of US 20160357761 (Siracusa), US 20180278553 (Yu) and US 20180063044 (Mikhailov) as applied to claim 25 above, and further in view of US 20150072658 (Panttaja).
Regarding claim 26, Shivashankaraiah does not teach “further comprising:
a wearable heads-up display (“WHUD”) which comprises the processor, a display coupled to the processor and the first wireless communications module, and
a peripheral device comprising a second wireless communications module, wherein
the first wireless communications module of the WHUD is to transmit the selected message and the second wireless communications module of the peripheral device is to receive the selected message and transmit the selected message.”

In paragraph 0012, Shivashankaraiah, while giving some examples, teaches that device 120 may be any programmable electronic device without limiting it to any particular type.
Panttaja teaches “a wearable heads-up display (“WHUD”) (paragraph 0027: peripheral computing device 112 is a head-mounted device, such as a pair of glasses with a heads up display. An example of such a pair of glasses 800 is shown in FIGS. 8A and 8B) which comprises the processor (paragraph 0025 and FIG 2: a block diagram of a peripheral computing device 112. The peripheral computing device 112 includes a processor 202), a display coupled to the processor (paragraph 0025 and FIG 2: a block diagram of a peripheral computing device 112. The peripheral computing device 112 includes a display element 204), and the first wireless communications module (paragraph 0025 and FIG 2: a block diagram of a peripheral computing device 112. The peripheral computing device 112 includes a network element 208. Paragraph 0021: a peripheral computing device 112, which is connected via a short-range network 114 to the primary computing device 104b. Therefore, the network element is a wireless interface), and
a peripheral device (paragraph 0021: a primary computing device 104b. Although the claim defines the device as “peripheral” while paragraph 0021 of Panttaja defines it as “primary”, this is merely a matter of naming and bears no patentable significance) comprising a second wireless communications module (Paragraph 0021: a peripheral computing device 112, which is connected via a short-range network 114 to the primary computing device 104b. Therefore, the device 104b has “a second wireless communications module”), wherein
the first wireless communications module of the WHUD is to transmit the selected message (paragraph 0035: a connection between the computing device 104b and the computing device 112 (“WHUD”) is established. Paragraph 0039: the computing device 104b provides message history to the computing device 112 for viewing by the user (step 314). This may include text messages (paragraph 0040). Paragraph 0041: the messages are streamed from the computing device 104b to the computing device 112.  Paragraph 0045: the user may create a message for delivery to the sending party. Paragraph 0046: the message is streamed to the computing device 104b (“the first wireless communications module of the WHUD is to transmit the selected message”). Although the description in paragraph 0046 is specifically given for audio or video messaging, FIG 6 showing the interface at the computing device 112 explicitly shows a button for “text” messaging and usage of the method specifically for text messaging is given at least in paragraph 0040 and at least implies in paragraphs 0003 and 0018. Alternatively or additionally and regardless of the above, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to take the same process as disclosed for audio or video messaging and utilize it for text messaging as well, thus providing additional flexibility and an additional way of communication) and the second wireless communications module of the peripheral device is to receive the selected message (paragraph 0046: the message is streamed to the computing device 104b (“the peripheral device”) (step 414). The computing device stores the received message (step 416).) and transmit the selected message (paragraph 0046: The computing device 104b (“the peripheral device”) transmits the message to the intended recipient (such as computing device 104a of FIG. 1). In the example of FIG. 4, the intended recipient is Jill Wright, or the sending party who delivered the original message (step 304) and who is participating in the conversation that corresponds to the message history 602.).”

Since Shivashankaraiah does not limit the device 120 to any particular type of device, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to combine the teaching of Shivashankaraiah with the teaching of Panttaja and implement the device 120 of Shivashankaraiah as the heads up display of Panttaja in communication with a smartphone or other device connected to a cellular network. Doing so would have provided additional convenience to the user by allowing the user to control a smartphone, which may be in a pocket, from an additional device wirelessly connected to the smartphone, without the need to remove the smartphone from the pocket (see Panttaja).
When the device 120 of Shivashankaraiah is implemented as the heads up display of Panttaja, the messages to be transmitted from the heads up display to the smartphone and further to the intended recipient would be the “selected” messages, as disclosed by Shivashankaraiah.
Alternatively, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to take the disclosed by Shivashankaraiah method of composing messages by providing suggestions based on the environmental context and utilize it in the system of Panttaja to create messages using the heads up display without taking the smartphone from a pocket where it may be located. Doing so would have allowed the user to easily create the messages without actually typing them by utilizing one of the number of suggestions generated by the system.

First alternative rejection of claim 34.
Claim 34 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over US 20170063741 (Shivashankaraiah) in view of US 20160357761 (Siracusa), US 20180278553 (Yu) and US 20180063044 (Mikhailov) as applied to claim 33 above, and further in additional/alternative view of US 9922646 (Blanksteen).
Regarding claim 34, “wherein the at least one physical environment sensor includes a sensor selected from a group consisting of: a camera and a microphone”, Blanksteen in col. 6 lines 15 – 20 and col. 8 line 58 – col. 9 line 3 teaches usage of microphone to determine physical location and thus physical environment.
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize sounds captured by the microphone of the smartphone to further determine or refine the physical location and surrounding environment, as disclosed by Blanksteen, in the system of Shivashankaraiah combined with other cited references. Doing so would have provided the system with additional information to make better determination of the context in which the user is located thus improving reliability of composing messages.

Second alternative rejection of claim 34.
Claim 34 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over US 20170063741 (Shivashankaraiah) in view of US 20160357761 (Siracusa), US 20180278553 (Yu) and US 20180063044 (Mikhailov) as applied to claim 33 above, and further in additional/alternative view of US 20160313797 (Daguet).
Regarding claim 34, “wherein the at least one physical environment sensor includes a sensor selected from a group consisting of: a camera and a microphone”, Daguet in paragraph 0086 teaches that physical location and its surrounding environment may be detected by analysis of camera images.
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize images captured by the camera of the smartphone to further determine the physical location and surrounding environment, as disclosed by Daguet, in the system of Shivashankaraiah combined with other cited references. Doing so would have provided the system with additional information to make better determination of the context in which the user is located thus improving reliability of composing messages.

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over US 20170063741 (Shivashankaraiah) in view of US 20160357761 (Siracusa), US 20180278553 (Yu) and US 20180063044 (Mikhailov) as applied to claim 25 above, and further in view of US 20180136794 (Cassidy).
Regarding claim 38, Shivashankaraiah does not teach “wherein the processor is to:
generate a first portion of a message;
generate at least two candidate second portions to complete the message based on at least the first portion of the message;
receive a first input from a user of the system indicative of a selected second portion from the at least two candidate second portions; and
generate a complete message by combining the first portion and the selected second portion.”
In similar art, Cassidy teaches “generate a first portion of a message (FIG 3D1 and paragraph 0104: In FIG. 3D, generation of the message "Yes, what can I bring?" Although the user touches or presses each individual letter on the virtual keyboard, it is the processor which generates this message based on individual letters entered by the user);
generate at least two candidate second portions to complete the message based on at least the first portion of the message (FIG 3D2 and paragraph 0105: presentation of a group of graphical elements 195. The group of graphical elements 195 takes into account subsequent communication features that are based on the textual input of "Yes, what can I bring?". In other words, selection of plurality of individual elements (each of which is “candidate second portion” and all of them together comprising “at least two candidate second portions to complete the message”) to be presented in the group 195 is based on the message “Yes, what can I bring?” (“the first portion of the message”). Therefore, presentation of specific elements in the group 195 is “based on at least the first portion of the message”);
receive a first input from a user of the first system indicative of a selected second portion from the at least two candidate second portions (paragraph 0105: The user may optionally select one or more of the graphical elements to include the selected graphical elements in the communication to be submitted); and
generate a complete message by combining the first portion and the selected second portion (paragraph 0105: The user may optionally select one or more of the graphical elements to include the selected graphical elements in the communication to be submitted, and submit the communication through selection of the submission interface element 193. In other words, the complete message comprises “the first portion” (“Yes, what can I bring?”) and “the selected second portion” (selected one or more of the graphical elements 195)).”
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize disclosed by Cassidy method of composing messages from multiple portions, in the system of Shivashankaraiah. Doing so would have provided additional flexibility in composing the messages, thus increasing convenience to the user, by allowing to include graphical elements selected from those automatically generated based on context of the conversation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY TSVEY whose telephone number is (571)270-3198. The examiner can normally be reached Mon-Fri 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GENNADIY TSVEY/           Primary Examiner, Art Unit 2648